In re Ernest Starks; —Defendants); applying for writ of certiorari and/or review, supervisory, remedial, prohibition and mandamus; Parish of Jefferson, 24th Judicial District Court, Div. “O”, No. 87-2029; to the Court of Appeal, Fifth Circuit, No. 88-KW-0742.
Denied in Part. Granted in part. The district court’s refusal to suppress relator’s taped statement is affirmed. Nonetheless, relator may present evidence concerning the unrecorded portion of his statement. The district court’s refusal to have the state comply with C.Cr.P. art 716(C) was in err or, and is reversed. The court is ordered to comply with La.C.Cr.P. art 716(C).